Third District Court of Appeal
                               State of Florida

                        Opinion filed August 17, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1779
                     Lower Tribunal No. 12-15166 SP
                          ________________


            United Automobile Insurance Company,
                                  Appellant,

                                     vs.

                 Millennium Radiology, LLC, etc.,
                                  Appellee.



     An Appeal from the County Court for Miami-Dade County, Natalie
Moore, Judge.

     Michael J. Neimand, for appellant.

      David B. Pakula, P.A., and David B. Pakula (Pembroke Pines); Marks
& Fleischer, P.A., and Gary Marks (Ft. Lauderdale), for appellee.


Before FERNANDEZ, C.J., and SCALES, and HENDON, JJ.

     PER CURIAM.
             United Automobile Insurance Company (“United Auto”) appeals

the final judgment entered by the trial court after entry of summary judgment

on the reasonableness of a diagnostic test based on the doctrine of collateral

estoppel. We reverse and remand consistent with our recent decision in

United Automobile Insurance Co. v. Millennium Radiology, LLC, 337 So. 3d

834 (Fla. 3d DCA 2022) (“Millennium's ‘identity’ is not the same in each of

these cases against United Auto; Millennium draws its identity from its

assignor from case to case. The identity element of collateral estoppel,

therefore, is not satisfied.”).

      In light of our decision, we decline to address United Auto’s second

issue on appeal regarding accord and satisfaction since the summary

judgment order entered thereon now becomes a non-final, non-appealable

order.

      Reversed and remanded for further proceedings.




                                      2